DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 is objected to since “directions” should read as “direction” in the limitation “in one of the X axis direction and the Y axis direction 

Claim Interpretation (1)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “automatic adjustment mechanism” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “automatic adjustment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the combination of a mounting block, bracket, linear bearing, ball screw, and servo motor corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 11, lines 27-32 through Pg. 12, lines 1-20).

Claim limitation “optical sensing system” in claim 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “optical sensing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “system” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has/have been interpreted to cover any art-recognized structure capable of carrying out the claimed function, such as a photocell (Spec., Pg. 9, lines 15-29). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

Claim limitation “laser light source” in claim 17 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the term “laser” connotes sufficient structure to the limitation such that the ordinary artisan would recognize the structure that performs the claimed function. See MPEP 2181(I)(A).
Claim limitation “carriage device” in claim 19 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the term “carriage” connotes sufficient structure to the limitation such that the ordinary artisan would recognize the structure that performs the claimed function. See MPEP 2181(I)(A).

Claim Interpretation (2)
	The limitation “dispensing operation” in claim 1 has been interpreted according to Applicant’s specification to refer to active dispensing of material (Spec., Pg. 13, lines 22-31).

The recitation “each of the first dispenser and the second dispenser” in claim 13 provides proper antecedent basis for “the dispenser” subsequently recited in claims 13, 15-17. 

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the automatic adjustment mechanism is configured to adjust a spacing between the first dispenser and the second dispenser” on Pg. 22, lines 19-20. This limitation is indefinite since it is unclear whether “configured to adjust a spacing” is referring to the operation performed by the automatic adjustment mechanism previously recited in claim 1, Pg. 22, lines 9-11, or a different operation.
	The limitation will be interpreted as “the automatic adjustment mechanism is configured to adjust the distance 

	Claim 13 recites “a dispense operation” on Pg. 24, line 18. This limitation is indefinite since it is unclear whether this limitation is referring to “the dispensing operation” previously recited in claim 1, or a different operation. The limitation will be interpreted as “the dispensing operation” for consistency and clarity.

	Claim 15 recites “the distance between the dispenser and a substrate” in the last line. There is lack of antecedent basis for this limitation in the claim since claim 15 depends on claims 1 and 13, and claims 1 and 13 do not previously recite a distance between the dispenser and a substrate.
Further, there is lack of antecedent basis for this limitation in the claim since claim 15 depends on claims 1 and 13, and claim 1 previously recites “at least one electronic substrate” on Pg. 22, lines 15-16. The limitation will be interpreted as “a distance between the dispenser and the at least one electronic substrate” for clarity.

Claim 16 recites “the substrate” in the last line. There is lack of antecedent basis for this limitation in the claim since claim 16 depends on claims 1, 13, and 15, and claim 1 previously recites “at least one electronic substrate” on Pg. 22, lines 15-16. The limitation will be interpreted as “the at least one electronic substrate” for clarity.

Claim 17 recites “the substrate” in line 2 There is lack of antecedent basis for this limitation in the claim since claim 17 depends on claims 1, 13, and 15, and claim 1 previously recites “at least one electronic substrate” on Pg. 22, lines 15-16. The limitation will be interpreted as “the at least one electronic substrate” for clarity.

Claim 18 recites “a substrate” in the last line. There is lack of antecedent basis for this limitation in the claim since claim 18 depends on claims 1 and 13, and claim 1 previously recites “at least one electronic substrate” on Pg. 22, lines 15-16. The limitation will be interpreted as “the at least one electronic substrate” for clarity.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 and claim 6 (as being dependent on claim 5) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of independent claim 1 upon which they depend.
Claim 1 recites the following:
“the first dispenser and the second dispenser each being configured to dispense material” (Claims, Pg. 22, lines 7-8);
“a first pattern and a second pattern of at least one electronic substrate” (Claims, Pg. 22, lines 15-16);
“if the first pattern and the second pattern are not properly positioned, the controller is configured to control the automatic adjustment mechanism to dynamically position the one of the first dispenser and the second dispenser with respect to an other of the first dispenser and the second dispenser while continuing the dispensing operation with the first dispenser and the second dispenser” (Claims, Pg. 22, lines 23-27).

Claim 5 recites “The dispensing apparatus of claim 1, wherein the dispensing operation comprises having the first dispenser and the second dispenser dispense material on the at least one electronic substrate”

Claim 1 recites that the first dispenser and the second dispenser each dispense material (Claims, Pg. 22, lines 7-8). Claim 1 describes that the first pattern and second pattern belong to the electronic substrate (Claim, Pg. 22, lines 15-16). Claim 1 further describes the dispensing operation is performed by the first dispenser and the second dispenser (Claims, Pg. 22, lines 23-27). 
Under broadest reasonable interpretation consistent with Applicant’s specification, the ordinary artisan would not interpret the expression “dispensing operation” in claim 1 to mean anything other than the act of having the dispensers dispense material on the electronic substrate (see for example Spec., Pg. 13, lines 22-31; see MPEP 2111). Thus, claim 5 fails to further limit the subject matter of claim 1, since the recitation “the dispensing operation comprises having the first dispenser and the second dispenser dispense material on the at least one electronic substrate” does not further define “the dispensing operation” in claim 1. 

Applicant may present a sufficient showing (consistent with Applicant’s specification) that dependent claim 5 complies with the statutory requirements by clearly explaining the difference in meaning of the limitations between claim 1 and claim 5. Alternatively, Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “wherein the distance between the dispenser and the substrate is measured without making physical contact with any portion of the dispensing apparatus and the substrate.
	This claim contains new subject matter not supported in Applicant’s specification since the written description only discloses the following:
[Pg. 9, lines 15-29] In one embodiment, to measure the height of the needle of the dispensing unit at a desired elevation above the substrate, there is provided a system for measuring the height of the dispenser needle above the substrate in the Z axis direction. In some height (or distance) measuring systems, physical contact is made between the measuring system and the surface. One such height measuring system is described in U.S. Pat. No. 6,093,251, entitled APPARATUS FOR MEASURING THE HEIGHT OF A SUBSTRATE IN A DISPENSING SYSTEM, which is assigned to the assignee of the present disclosure, and is incorporated herein by reference. Specifically, U.S. Pat. No. 6,093,251 discloses a measuring probe that is extendable between a reference point and a location on the substrate to measure the height of the substrate. In other height measuring systems, a laser light source and an optical sensing system are combined to measure the position of an object without making physical contact. An example of a non-contact measuring system is manufactured and distributed by Micro-Epsilon Messtechnik GmbH of Ortenburg, Germany. In other embodiments, the height measuring system can be incorporated to facilitate the measurement of and compensation for variations in the vertical position of the top surface of the substrate.

Although the ordinary artisan would interpret this paragraph to mean that the height measuring system measures the object (i.e., substrate) without making physical contact with the object, the written description neither explicitly, nor implicitly, discloses the location of the height measuring system relative to the dispensing apparatus (i.e., if the height measuring system is mounted on the dispensing apparatus, and thus in contact with the dispensing apparatus). Therefore, the limitation “without making physical contact with any portion of the dispensing apparatus” is not considered to be supported in Applicant’s specification.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 14 of prior U.S. Patent No. 10,966,323. This is a statutory double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717